Citation Nr: 9918267	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1972 to September 
1973, with active duty for training from June 1975 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was twice previously before the Board, in February 
1995, and August 1997, respectively, on which occasions it 
was remanded for further development.  Such development 
having been completed, the case is again properly before the 
Board.  

Notably, the August 1997 remand instructed that the veteran 
be asked whether he wished to have a personal hearing.  On 
several previous occasions the veteran had requested a 
personal hearing and then subsequently canceled his 
appearance.  In August 1997 and August 1998, the RO wrote to 
the veteran and asked whether he wanted a personal hearing, 
and advised him to submit any further medical evidence in 
support of his claim.  The veteran did not respond regarding 
the personal hearing, and in October 1998, sent in additional 
service records and medical treatment records.  In February 
1999, the RO informed the veteran that the extensive 
documents received for his file were being returned as they 
were duplicative of records already on file.  As there is no 
further indication that the veteran wants a personal hearing, 
that matter is disposed of and the veteran has been afforded 
due process in that regard.  

It is also noted that in the February 1995 remand, the Board 
instructed the RO to review the veteran's issues for 
entitlement to service connection for bilateral hearing loss 
and a low back disorder on a de novo basis if it could not 
document the notice sent to the veteran in February 1986 
informing him of denial of service connection on those 
issues.  There is currently no indication that the February 
1986 notification was secured for the file.  Thus, finality 
did not attach to the veteran's claims, and the issues are 
reviewed on a de novo basis.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that the veteran has a current back problem that is related 
to active duty.  

2.  The veteran was exposed to acoustic trauma while on 
inactive duty for training; at which time he sustained injury 
to the right ear, currently manifested by residual right ear 
hearing loss. 

3.  No competent medical evidence has been submitted showing 
the veteran has a current left ear hearing loss disorder that 
is related to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).  

2.  Right ear hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101 (24), 5107; 38 C.F.R. 
§§ 3.303, 3.385 (1998).

3.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection for a low back 
disorder is warranted based upon an incident in service where 
he injured his back, and that he is entitled to service 
connection for bilateral hearing loss based upon acoustic 
trauma suffered in service.  In a June 1999 statement, the 
representative argued that all aspects of the remand were not 
accomplished in that the Board requested review of the claims 
file and that was not done.  The representative is incorrect 
because the last remand in August 1997 did not request any 
further medical examination or review of the veteran's file 
by medical personnel.  Following the prior remand of 1995, 
the veteran was afforded further examination and the claims 
folder was reviewed by the examining physicians.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101 (24) (West 1991).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of preexisting injury suffered or 
disease contracted in line of duty in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Court has also held that although a claim 
need not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober,10 Vet. App. 488 (1997). 

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304 (1997).  However, competent evidence of a current 
disability and of a nexus between that current disability and 
service is required.  Wade v. West, 97-1184 (U.S. Vet. App. 
July 23, 1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).


Low Back Disorder

Service medical records from the veteran's August 1972 to 
October 1973 tour of active duty show that the veteran was 
clinically evaluated as normal for the spine and other 
musculoskeletal areas at the time of a July 1972 entrance 
examination.  The same was noted at an August 1973 
examination.  

Service medical records from the veteran's reservist duty 
show that the veteran injured his back on June 15th.  The 
year is not shown.  Retirement credits record shows that the 
veteran had Army National Guard duty from May 16, 1975 to May 
15, 1976, including active duty or active duty for training 
or full time training duty from June 14, 1975 to June 28, 
1975.  That record also shows that the veteran had Army 
National Guard duty which included active duty for training 
dates on June 15th of the years 1976, 1978, 1979, 1980, 1981, 
1982 and 1984.  This report of June 15th could respond to any 
of those times.  Internal notes from the RO seem to indicate 
that the June 15th note in question is from 1984.  The 
official records from the RO, such as rating decisions and 
Statements of the Case, do not mention the June 15th medical 
record.  

The Board also notes that, contrary to the actual documents 
recited above, a letter from the Adjutant General in January 
1986, lists most of the similar dates as inactive duty for 
training.  Two remands were generated in this case thus far, 
with instructions to send the veteran's active duty dates for 
the file.  

As the service medical records and service records were not 
placed in any particular order when received by the RO, the 
Board can only go by date stamps and correspondence and 
history to determine some of the crucial dates in this case.  
The active duty for training dates accompanied a military 
personnel folder that was associated with the claims folder 
after the second remand.  In the Board's opinion, the actual 
records showing active duty for training are the probative 
records.  The Board determines that the June 15th document 
could be from any of the years in the dates listed; and that, 
based upon the veteran's history of the event, probably 
occurred during active duty for training in June 1982. 

The June 15th medical record shows that the veteran injured 
his back on a tank and was seen for complaints of low back 
pain.  He was able to walk and had pain with extension.  
Observation revealed that the back had no deformity and the 
assessment was back muscle strain.  A November 1982 record 
revealed that the veteran was seen for complaints of back 
pain times one week.  The observation was tender L5-S1 
reflexes.  The assessment was spondylolisthesis.  At an 
August 1983 annual examination, no indication was made 
regarding problems with the back.  In a record dated "2115" 
it was noted that the veteran complained of back pain in 
addition to leg cramps.  A June 22, 1984 record revealed that 
the veteran complained of having low back pain for one year.  
The record does not show active duty for training after June 
1984.  

A November 1, 1984 orthopedic record from the USAF Hospital 
revealed that the veteran was seen for complaints of low back 
pain times 2 years since having a hyperextension tank 
accident 2 years prior.  At the November examination, the 
veteran complained of pain with increased extension.  It was 
observed that he had full range of motion and no sprain.  L4, 
L5, and S1 motor sensory were within normal limits.  There 
were no neurological symptoms.  The assessment was chronic 
low back pain, probably facet joint etiology.  It was noted 
that the veteran should lose weight.  

An April 1985 orthopedic record from the USAF Hospital showed 
that the veteran had follow-up to his complaints of low back 
pain.  He still had occasional episodes.  There were no 
neurological symptoms.  The veteran had lost 15 pounds since 
the last visit.  The impression was chronic low back pain.  
The plan included continued weight loss.  

At a VA examination in September 1985, the veteran complained 
that he had lower back pain which hurt when there was cold 
weather, and upon bending.  He stated that it hurt all of the 
time.  The assessment was chronic lumbar strain.  

An October 1985 VA x-ray of the lumbosacral spine revealed no 
bone or joint disease.  

A November 5, 1985 VA medical consultation revealed, by 
history, that the veteran presented as a 30 year old male who 
was on an active duty exercise for the National Guard when he 
had a tank accident during a training course.  It was 
reported that the tank crashed into a ditch and the veteran 
twisted his back as he was in the tank.  Physical examination 
revealed that the veteran walked with a normal gait.  There 
was tenderness at the L5-S1 level.  There was no palpable 
muscle spasm.  There was full range of motion in the lumbar 
spine.  There was normal heel toe walking, normal motor 
strength, and reflexes were normal.  Sensation to light touch 
was normal.  Straight leg raising was normal, and pulses were 
normal.  The examiner stated that the veteran was obese.  The 
examiner noted that he had reviewed the x-rays and that they 
showed no acute changes.  There was some degenerative changes 
at L1, L2 level, but that, according to the examiner, did not 
correspond to his area of maximum tenderness or his area of 
pain.  The examiner said, "I feel the patient has a chronic 
lumbar strain" which should be managed conservatively.  It 
was noted that at that present time the veteran was working 
as a laborer and that the examiner could find no objective 
evidence of significant impairment.  

At a VA examination in June 1996, x-rays of the lumbar spine 
revealed mild disc space narrowing at L5-S1; and anterior 
osteophytes at T 11-12.  The physical examination revealed 
that the veteran had subjective complaints of pain in the 
back.  Objective findings revealed no abnormality.  There was 
tenderness in the lumbosacral spine.  Objective pain on 
motion was revealed on flexion.  The diagnosis was 
degenerative disc/joint disease lumbosacral spine mild to 
moderate; and a reference to see an orthopedist report.  

In July 1996, the veteran had an orthopedic examination by a 
private physician at VA's request.  The physician noted that 
the veteran weighed 289 pounds and was 5 feet and 9 inches in 
height.  Examination of the back revealed diffuse tenderness.  
Flexion was to 90 degrees and arose without any apparent 
difficulty.  Lateral bending was in excess of 30 degrees in 
either direction.  Hyperextension was 5 degrees.  Straight 
leg raising was completely negative at 90 degrees.  
Sensation, muscle strength and reflexes were normal in the 
lower extremities.  The physician noted that the x-rays were 
normal.  

In the impression section, the physician wrote:

This man has no objective findings of lumbar disease and 
his x-rays were normal.  It is conceivable that he may 
have some dehydration of his discs which could be seen 
on an MRI but at this point, I do not feel that any 
further treatment or evaluation is needed and his 
symptoms would be better controlled by weight loss and 
conditioning of his back.  

In this case, the Board notes that evidence shows the veteran 
had an injury to his back during active service.  More 
importantly, a chronic back ailment was identified at that 
time.  On more than one occasion in 1985, shortly after 
service separation, the chronic back pain was again 
identified.  However, the most current VA examination of 
record, in 1996 shows that the veteran was essentially 
normal, except for the diagnosis of degenerative disc/joint 
disease lumbosacral spine mild to moderate found upon x-ray.  
In November 1985, reference to the degenerative changes were 
that they did not correspond to the veteran's area of maximum 
tenderness or his area of pain.  While the veteran had 
chronic back pain while on active duty and shortly thereafter 
there is no competent evidence relating a present disability 
to symptoms which continued after service, or began in 
service.  

The only evidence of a causal relationship between the injury 
shown during active service and the currently claimed back 
disorder is the veteran's own contentions shown by the 
history of record.  While the veteran is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Furthermore, the medical opinions received 
regarding the veteran's alleged back disorder seem to 
indicate that there is no impairment and that the veteran is 
normal for the most part.  Consequently, the Board concludes 
that the veteran has not submitted evidence of a well-
grounded claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a).  


Bilateral Hearing Loss 

Service medical records reveal that the veteran had the 
following hearing status as of a July 1972 entrance 
examination.  The audiometer read 15, 25, 30 and 20 in the 
right ear for the Hertz of 500, 1000, 2000, and 4000 
respectively; and for the left ear it was 25, 15, 15 and 10.  
At the time of service separation in August 1973, the right 
ear measured 20, 15, 10, 10 for the Hertz of 500, 2000, and 
4000 respectively; and on the left it was 20, 15, 10 and 10.  

The Army National Guard Retirement Credits Record shows that 
the veteran had National Guard duty inclusive of May 1975 to 
May 1977.  Therein, he had active duty, active duty training 
or full time training duty from June 14, 1975 to June 28, 
1975 and from June 5, 1976 to June 20, 1976. 

National Guard records show that, in April 1976, a Statement 
of Medical Examination and Duty Status showed that the 
veteran was on inactive duty training when, after firing 
machine guns during the period of April 23rd to April 25th, he 
complained of ringing in his ears.  The veteran stated that 
he made attempts to secure ear protection but that none was 
available to him.  The report also indicated that the injury 
was considered to have been incurred in the line of duty, 
although no formal line of duty investigation was required.  

An audiogram from May 3, 1976 revealed, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
15
10
10
10
10

On May 17, 1976, the veteran underwent an ear, nose and 
throat examination, and the impression was tinnitus secondary 
to acoustic trauma.  On a June 1979 examination, it was noted 
that audiometry readings were within normal range.  On an 
August 1983 annual examination, the veteran reported having 
hearing loss from firing two months a year.  

At a November 1985 VA examination, the physician wrote in the 
report that the veteran failed to cooperate regarding the 
status of his hearing loss.  Examination of the ears revealed 
external auditory meatus and extension was normal 
bilaterally.  

A January 1989 VA Summary Report of Examination for Organic 
Hearing Loss revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
25
45
LEFT

15
15
15
25

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The assessment was that the veteran 
had right ear mild sensorineural hearing loss at 3000 to 6000 
Hertz, consistent with acoustic trauma.  The left ear was 
within normal limits.  VA Examination of the ears, nose and 
throat revealed the ears with intact tympanic membranes and 
canals.  

An October 1991 VA audiological examination revealed that the 
veteran had hearing within normal limits in the left ear, and 
constant tinnitus reported in the right ear and audiometric 
configuration consistent with acoustic trauma.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
30
45
LEFT

10
10
15
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  Physical 
examination revealed no deformities or abnormalities.  The 
tympanic membranes showed no loss of luster and the landmarks 
were clear.  There was no bulging or retraction. 

The veteran submitted a few pages of audiometric readings 
from his employer showing the veteran's hearing test scores.  
Corresponding interpretations were not submitted.  

At a June 1996 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
70
LEFT
15
10
15
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
veteran reported that hearing loss began in 1976 on a firing 
range.  In the military he worked as a driver and tank 
commander and with machine guns.  As a civilian, the veteran 
worked in a mine for the past 6 months with a lot of noise 
and he wore earplugs.  Before that he worked in construction 
for the past 5 years with heavy equipment and jackhammers.  
Since leaving the military, he had always been in some kind 
of construction work.  Testing results indicated a 
significant loss in hearing in the right ear, compared to 
previous testing in 1988 and 1991.  Test results appeared to 
be consistent with the exception of bone conduction.  On the 
summary sheet it was noted that there was moderate to severe 
high frequency sensorineural hearing loss in the right ear, 
and that hearing was within normal limits in the left ear.  
Discrimination was excellent in both ears.  

In addition to the regulations provided in the section at the 
start of this decision, the following is applicable 
specifically to claims involving service connection for 
hearing loss.  

The threshold for normal hearing is from 0 to 20 dB.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing a 
current hearing loss disability is governed by 38 C.F.R. 
§ 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hz) is 40 
dB or greater; or when the auditory thresholds for at least 
three of those frequencies are 26 dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley, the Court indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
the evidence "sufficiently demonstrate[s] a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability."  Id. at 160 (citing 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Regulation 38 C.F.R. § 3.385 essentially "operates to 
establish when a measured hearing loss is (or, more 
accurately, is not) a 'disability' for which compensation may 
be paid, provided that the requirements for service 
connection are otherwise met...." Hensley, 5 Vet. App. at 
159.  

The Board has reviewed the evidence and applicable 
regulations in this case and determines that service 
connection is warranted for right ear hearing loss based on 
the merits of the claim; and that service connection for the 
left ear is not warranted because that claim is not well 
grounded.  

In determining whether right ear hearing loss was incurred in 
or aggravated by service, the Board first notes that there is 
documented indication that the veteran sustained acoustic 
trauma in service after firing weaponry during April 1976.  
In that regard, his claim for entitlement to service 
connection is well grounded as he sustained an injury in 
service, for which he currently has residuals thereof 
according to VA examiner's who have stated that his current 
right ear hearing loss resulted from acoustic trauma.  

Regarding the merits of the claim, the detailed records from 
the National Guard indicate that the veteran was on inactive 
duty training at the time of the April 1976 incident, and 
that his injury therein was considered to have been incurred 
in the line of duty.  The veteran's military specialty as 
tank commander is consistent with the claim that he suffered 
acoustic trauma in service.  While it is not shown that 
acoustic trauma occurred during his regular tour of duty or 
during active duty training while in the National Guard, the 
documented record of the April 1976 injury is highly 
probative in showing that the veteran suffered an injury 
while engaged in active military service.  Pursuant to 
38 U.S.C.A. § 101 (24), the veteran's inactive duty for 
training is considered active service for VA purposes.  

The record reveals that the veteran has had civilian jobs for 
which he was also exposed to acoustic trauma.  The evidence 
of record is evenly balanced as to whether the veteran 
incurred hearing loss at the time of the April 1976 injury, 
or whether it occurred during his civilian life.  38 U.S.C.A. 
§ 5107 (1991).  The VA examiner in January 1989 stated that 
the veteran had right ear hearing loss consistent with 
acoustic trauma, and as there is no indication of record that 
acoustic trauma occurred while the veteran was engaged in his 
civilian capacity, the benefit of the doubt is resolved in 
the veteran's favor, for a showing of incurrence of an 
inservice injury.  

Next, regarding whether the veteran has right ear hearing 
loss in the form of a service-connectable injury, the record 
indeed shows that at the time of the January 1989 VA 
examination, and subsequent examinations in October 1991, and 
June 1996, right ear hearing loss for disability purposes was 
shown.  See 38 C.F.R. § 3.385; Hensley 5 Vet. App. at 159-
160.  Absent a showing otherwise, the Board finds that the 
evidence of record indicates that the veteran had right ear 
hearing loss during active military service, and, 
accordingly, the Board determines that the evidence of record 
supports the claim for service connection for right ear 
hearing loss.

Regarding the left ear, the veteran does not currently have 
left ear hearing loss.  Therefore his claim is not well 
grounded because one of the elements of a well grounded claim 
is a currently existing disability.  Additionally, while the 
veteran's probable exposure to noise in service is probative, 
it, nonetheless, does not overcome the absence of a showing 
of left ear hearing impairment in the veteran's service 
medical records, or during a time of active duty training in 
the National Guard.  Based on the in-service and post- 
service audiological findings, the Board finds that there is 
no competent medical evidence which demonstrates that the 
veteran currently has a left ear hearing disability which is 
recognized by VA regulation.  

With no competent medical evidence of the current presence of 
a disorder under VA regulations, the claim for service 
connection for left ear hearing loss cannot be found to be 
well-grounded and must be denied.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for left ear hearing loss 
is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

